         Case 1:19-cr-00725-JPO Document 116 Filed 06/25/20 Page 1 of 2




                                                   June 24, 2020


VIA ECF

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

                            United States v. Kukushkin, et al. 19 CR. 725 (JPO)

Dear Judge Oetken:

        We are counsel for Andrey Kukushkin, a defendant in the above referenced matter. With
the consent of the government and Pretrial Services, we write to request modification of Mr.
Kukushkin’s bail conditions. This application is occasioned by certain family and business
obligations.
        Throughout the entirety of his pretrial release, which has been over eight months, Mr.
Kukushkin has been fully compliant with all terms and conditions set by this Court and Pretrial
Services. Certain business and family obligations, including visits to his elderly parents,
although within Mr. Kukushkin’s currently set travel limitations, now require overnight stays.
Accordingly, with the consent of the government and Pretrial Services, Mr. Kukushkin
respectfully requests that the terms and conditions of his release be amended to (1) remove the
curfew condition and replace it with standalone GPS monitoring; and (2) permit overnight trips
within his currently set travel limitations with prior notification and approval from Pretrial
Services. All other conditions of his release would remain unchanged. As noted, the
government and Mr. Kukushkin’s Pretrial Services Officers, Nelson Barao and Joshua Rothman,
all consent to the application.
         Case 1:19-cr-00725-JPO Document 116 Filed 06/25/20 Page 2 of 2



        In light of the foregoing, we respectfully request that the Court modify Mr. Kukushkin’s
release conditions as outlined above. We thank the Court for its consideration.
                                                    Respectfully submitted,



                                                    /s/ Gerald B. Lefcourt
                                                    Gerald B. Lefcourt


cc:    All counsel (via ecf)
       Nelson Barao, United States Pretrial Services Officer (via email)
       Joshua Rothman, United States Pretrial Services Officer (via email)

                         Granted.
                         So ordered.
                           June 25, 2020
